Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim(s) 1-17,19,21-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischer et al (2007/0112277).

1. A method of identifying a non-penetrating brain injury (at least ¶6 teaches that it is well known that analyzing EEG patterns is well known to evaluate the extent of trauma and injuries to the brain. Alternativley, one of ordinary skill in the art would know that non-penetrating brain injuries can be evaluated using the EEG and the various components thereof, yielding predictable results) in a subject that has experienced a brain injury, the method comprising: 
(a) fitting the subject with electrodes to measure voltage potentials generated from the subject's brain; (see at least ¶16,34,35,49)
(b) administering to the subject an acoustic stimulus comprising a complex sound; (see at least ¶16,34,35,39. Par. 35 teaches the use of speech which is considered to be complex sound comprising consonants and vowels)
(c) recording voltage potentials from the subject’s brain for at least the duration of the acoustic stimulus; (see at least ¶64)
(d) analyzing the voltage potentials to determine at least one component of the brain response to the acoustic stimulus; (see at least ¶17,65 which teaches detecting abnormalities (anomalies) in the EEG)
(e) identifying the subject as having a non-penetrating brain injury if a value for at least one component of the brain response is anomalous; wherein the at least one component of the brain response is fundamental frequency (Fo), neural timing of a sustained response peak, response amplitude over a time window that comprises some or all of the complex sound, or stimulus- response correlation over a time window that encompasses some or all of the complex sound.  (As mentioned, it is considered to be obvious that one of ordinary skill in the art know that evaluating components of the EEG would revel important information regarding brain injury. Further, at least ¶64 teaches measuring latency time periods between acoustic stimulation and events evoked in the EEG.  Such is considered to be the stimulus-response correlation.  Further, an alarm or notification can be produced if an anomaly is present, ¶65.)

2. The method of claim 1, wherein the complex sound comprises a consonant and a consonant-to-vowel transition. (the speech referred to in at least ¶35 is considered to include vowels and consonants)

3. The method of claim 2, wherein the consonant is an obstruent stop consonant. (the speech referred to in ¶35 is considered to contain such consonant)

4. The method of claim 2, wherein the consonant-to-vowel transition comprises a low, back vowel. (the speech referred to in ¶35 is considered to contain such transition)

5. The method of claim 1, wherein the complex sound comprises a speech sound or a non-speech vocal sound. (the speech referred to in at least ¶35 is considered to include vowels and consonants)

6. The method of claim 5, wherein the time window comprises at least one formant. (the speech is considered to last long enough to comprise as many formants as desired)

7. The method of claim 6, wherein the time window comprises at least two formants. (the speech is considered to last long enough to comprise as many formants as desired)

8. The method of claim 5, wherein the time window comprises an unvoiced consonant release and/or a transient component corresponding to onset of voicing. (the speech of ¶35 is considered to include such components since the speech lasts over a certain period of time)

9. The method of claim 5, wherein the speech sound comprises at least one syllable selected from /da/, /pa/, /ka/, /ta/, /oa/, and /ga/. (the speech of ¶35 is considered to include such components since the speech lasts over a certain period of time)

10. The method of claim 1, wherein the at least one component of the brain response comprises neural timing of a sustained response peak. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

11. The method of claim 1, wherein the at least one component of the brain response comprises response amplitude over a time window that comprises some or all of the complex sound. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

12. The method of claim 1, wherein the at least one component of the brain response comprises stimulus-response correlation over a time window that comprises some or all of the complex sound, and the stimulus-response correlation is calculated in the time domain. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

13. The method of claim 1, wherein the at least one component of the brain response comprises stimulus-response correlation over a time window that comprises some or all of the complex sound, and the stimulus-response correlation is calculated in the frequency domain. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

14. The method of claim 1, wherein the at least one component of the brain response comprises Fo amplitude, Fo phase consistency, Fo sharpness, Fo frequency error, pitch tracking, or a combination thereof. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

15. The method of claim 14, wherein the at least one component of the brain response comprises Fo amplitude. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

16. The method of claim 1, wherein step (e) comprises identifying the subject as having a non-penetrating brain injury if values for at least two components of the brain response are anomalous.  (evaluating two components, as opposed to only one, would lead to a more accurate diagnosis since more data is used in the evaluation)

17. The method of claim 16, wherein the at least two components of the brain response are Fo and stimulus-response correlation over a time window that encompasses the complex sound. (such components are considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

19. The method of claim 1, wherein step (e) is performed within at least one of 12, 24, or
48 hours after the subject experienced the brain injury. (such is considered to be an obvious design choice yielding predictable results)


21. A method for assessing a subject’s recovery from a non-penetrating brain injury, the
method comprising:
(a) in response to a brain injury of the subject, performing an acute evaluation of
the subject’s brain response to an acoustic stimulus by:
(i) fitting the subject with electrodes to measure voltage potentials
generated from the subject's brain; (see at least ¶16,17,34,35,39)
(ii) administering to the subject an acoustic stimulus comprising a complex
sound; (see at least ¶16,17,34,35,39)
(iii) recording voltage potentials from the subject's brain for at least the
duration of the acoustic stimulus; (see at least ¶16,17,34,35,39)


(iv) analyzing the voltage potentials to determine at least one component of
the brain response to the acoustic stimulus; (see at least ¶16,17,34,35,39)
(v) identifying a value for at least one component of the brain response that
is anomalous; (see at least ¶16,17,34,35,39)
wherein the at least one component of the brain response is fundamental frequency
(Fo), neural timing of a sustained response peak, response amplitude over a time window
that comprises some or all of the complex sound, and stimulus-response correlation over a
time window that encompasses some or all of the complex sound; (at least ¶64 teaches measuring latency time periods between acoustic stimulation and events evoked in the EEG.  Such is considered to be the stimulus-response correlation.  Further, an alarm or notification can be produced if an anomaly is present, ¶65.)
(b) re-testing the subject’s brain response to the acoustic stimulus at a later time
by repeating steps a(i) to a(iv), and then identifying a value for the at least one component of
the brain response that was anomalous in step (a)(v) (‘the re-test value”); (to retest at a later time would have been obvious since it would merely confirm the original results in a predictable manner.  No unexpected results would occur from retesting, but rather simply making sure the patient is recovering, much like taking the temperature of a patient over time to see if a fever has been reduced)
(c) calculating the difference between the anomalous value and the re-test value;
wherein the subject is determined to be recovering from the non-penetrating brain
injury if there is a change in the re-test value that is greater than would be expected by
chance, and the direction of the change indicates an improvement in the component of the
brain response; and
wherein the subject is determined to not be recovering from the non-penetrating brain
injury if (a) there is not a change in the re-test value that is greater than would be expected
by chance, and the direction of the change indicates an improvement in the component of
the brain response, or (b) when there is a change in the re-test value that is greater than
would be expected by chance, and the direction of the change indicates a deterioration in
the component of the brain response.  (it is considered to be obvious that if a positive change develops, then the patient is recovering, and if a negative change, or no change, develops, the patient can be considered to be not recovering.  The skilled artisan can make sure that random chance plays no part in the evaluation, in a predictable manner, in order to ensure the results are valid)

22. A system for identifying a brain injury, the system comprising a computing device
comprising at least one processor (see figure 1) configured to:
receive an indication of a brain injury of a subject; (see at least ¶6 which teaches analyzing EEG  to evaluate extent of brain injury or trauma.  Such indication can be received by the device 24 as shown in figure 1; see also ¶65 which teaches emergency situations) 
in response to the indication, immediately perform an evaluation of the subject’s brain
response to an acoustic stimulus by:
generating an acoustic stimulus comprising a complex sound; (see at least ¶16,17,34,35,49.  To perform an immediate evaluation would have been obvious since it would reduce the time the patient has to wait before treatment, in a predictable manner)
obtaining voltage potential data from a brain response corresponding to an
auditory pathway of a subject, wherein the voltage potential data is obtained during
presentation of the acoustic stimulus to the subject; (see at least ¶16,17,34,35,49)
analyzing the voltage potential data to determine at least one component of
the brain response; and
generating and storing, in a memory in operable communication with the at
least one processor, an indication of a non-penetrating brain injury when a first value
for at least one component of the brain response is anomalous; (at least ¶17,65 teaches detecting abnormalities (anomalies),and at least ¶36 teaches memory that can store data, as well as a remote monitoring system that can also store data.  To store anomalous data would have been obvious since it would then be available for transmission and review by remote physicians)
wherein the at least one component of the brain response is fundamental
frequency (Fo), neural timing of a sustained response peak, response amplitude over
a time window that comprises some or all of the complex sound, or stimulus-
response correlation over a time window that encompasses some or all of the
complex sound. (at least ¶64 teaches measuring latency time periods between acoustic stimulation and events evoked in the EEG.  Such is considered to be the stimulus-response correlation.  Further, an alarm or notification can be produced if an anomaly is present, ¶65.)


23. The system of claim 22, wherein the at least one processor is further configured to
generate and store, in the memory, an indication of no non-penetrating brain injury when a
second value for at least one other component of the brain response is not anomalous. (To store anomalous data would have been obvious since it would then be available for transmission and review by remote physicians, see also ¶36,65.  To use a second value of another component would have been obvious since it would increase the accuracy of the diagnosis in a predictable manner.)

24. The system of claim 22, wherein the at least one component of the brain response
comprises Fo amplitude, Fo phase consistency, Fo sharpness, Fo frequency error, pitch
tracking, or a combination thereof. (such component is considered to be well known to the ordinarily skilled artisan to evaluate for determining injury to a patient’s brain)

25. The system of claim 22, wherein the complex sound comprises a speech sound or a
non-speech vocal sound. (see at least ¶35 which teaches speech and music)

26. The system of claim 25, wherein the speech sound comprises at least one syllable
selected from /da/, /pa/, /ka/, /ta/, /oa/, and /ga/. (the speech of ¶35 is considered to include such components since the speech lasts over a certain period of time)

27. The system of claim 22, wherein the voltage potential data is obtained from at least
one electrode fit to the subject, the at least one electrode in operable communication with
the computing device.  (see at least ¶16,17,34,35,49


Claim(s) 18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (2007/0112277) and Causevic et al (2011/0144520).

18. The method of claim 1, wherein the subject also shows an anomalous Auditory
Brainstem Response (ABR).  (Fischer is silent as to ABR.  However, evaluating ABR is considered to be well known in the art, see at least ¶22 of Causevic.  It would have been obvious to use such with the device of Fischer since it would yield predictable results)

20. The method of claim 1, further comprising:
administering to the subject a second acoustic stimulus comprising a click; and
analyzing the subject's click-ABR.  (Fischer is silent as to ABR and a click.  However, evaluating ABR resulting from a click is considered to be well known in the art, see at least ¶22 of Causevic.  It would have been obvious to use such with the device of Fischer since it would yield predictable results)




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,588,536. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious broadening over at least one claim of the ’536 patent.  For example, at least application claim 1 is an obvious broadening over at least patent claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792